
	

113 S677 IS: Crop Insurance Improvement Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 677
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to extend and
		  improve the crop insurance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Insurance Improvement Act of
			 2013.
		2.Information
			 sharingSection 502(c) of the
			 Federal Crop Insurance Act (7 U.S.C. 1502(c)) is amended by adding at the end
			 the following:
			
				(4)Information
					(A)RequestSubject
				to subparagraph (B), the Farm Service Agency shall, in a timely manner, provide
				to an agent or an approved insurance provider authorized by the producer any
				information (including Farm Service Agency Form 578s (or any successor form),
				maps, or any corrections to those forms or maps) that may assist the agent or
				approved insurance provider in insuring the producer under a policy or plan of
				insurance under this subtitle.
					(B)PrivacyExcept
				as provided in subparagraph (C), an agent or approved insurance provider that
				receives the information of a producer pursuant to subparagraph (A) shall treat
				the information in accordance with paragraph (1).
					(C)SharingNothing
				in this section prohibits the sharing of the information of a producer pursuant
				to subparagraph (A) between the agent and the approved insurance provider of
				the
				producer.
					.
		3.Supplemental
			 coverage option
			(a)Availability of
			 supplemental coverage optionSection 508(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)) is amended by striking paragraph (3) and
			 inserting the following:
				
					(3)Yield and loss
				basis optionsA producer shall have the option of purchasing
				additional coverage based on—
						(A)(i)an individual yield and
				loss basis; or
							(ii)an area yield and loss
				basis;
							(B)an individual
				yield and loss basis, supplemented with coverage based on an area yield and
				loss basis to cover a part of the deductible under the individual yield and
				loss policy, as authorized in paragraph (4)(C); or
						(C)a margin basis
				alone or in combination with—
							(i)individual yield
				and loss coverage; or
							(ii)area yield and
				loss
				coverage.
							.
			(b)Level of
			 coverageSection 508(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)) is amended by striking paragraph (4) and inserting the
			 following:
				
					(4)Level of
				coverage
						(A)Dollar
				denomination and percentage of yieldExcept as provided in
				subparagraph (C), the level of coverage—
							(i)shall be dollar
				denominated; and
							(ii)may be purchased
				at any level not to exceed 85 percent of the individual yield or 95 percent of
				the area yield (as determined by the Corporation).
							(B)InformationThe
				Corporation shall provide producers with information on catastrophic risk and
				additional coverage in terms of dollar coverage (within the allowable limits of
				coverage provided in this paragraph).
						(C)Supplemental
				coverage option
							(i)In
				generalNotwithstanding subparagraph (A), in the case of the
				supplemental coverage option described in paragraph (3)(B), the Corporation
				shall offer producers the opportunity to purchase coverage in combination with
				a policy or plan of insurance offered under this subtitle that would allow
				indemnities to be paid to a producer equal to part of the deductible under the
				policy or plan of insurance, if sufficient area data is available (as
				determined by the Corporation).
							(ii)TriggerCoverage
				offered under this subparagraph shall be triggered only if the losses in the
				area exceed 10 percent of normal levels (as determined by the
				Corporation).
							(iii)CoverageSubject
				to the trigger described in clause (ii) and the deductible imposed by clause
				(iv), coverage offered under this subparagraph shall cover the first loss
				incurred by the producer, not to exceed the difference between—
								(I)100 percent;
				and
								(II)the coverage
				level selected by the producer for the underlying policy or plan of
				insurance.
								(iv)DeductibleCoverage
				offered under this subparagraph shall be subject to a deductible in an amount
				equal to 10 percent of the expected value of the crop of the producer covered
				by the underlying policy or plan of insurance, as determined by the
				Corporation.
							(v)Calculation of
				premiumNotwithstanding subsection (d), the premium shall—
								(I)be sufficient to
				cover anticipated losses and a reasonable reserve; and
								(II)include an
				amount for operating and administrative expenses established in accordance with
				subsection
				(k)(4)(F).
								.
			(c)Payment of
			 portion of premium by CorporationSection 508(e)(2) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at the
			 end the following:
				
					(H)In the case of the supplemental coverage
				option authorized in subsection (c)(4)(C), the amount shall be equal to the sum
				of—
						(i)70
				percent of the additional premium associated with the coverage; and
						(ii)the amount
				determined under subsection (c)(4)(C)(v)(II) for the coverage to cover
				operating and administrative
				expenses.
						.
			(d)Conforming
			 amendmentSection 508(k)(4)(F) of the Federal Crop Insurance Act
			 (7 U.S.C. 1508(k)(4)(F)) is amended by inserting or authorized under
			 subsection (c)(4)(C) after of this subparagraph.
			(e)Effective
			 dateThe Federal Crop Insurance Corporation shall begin to
			 provide additional coverage based on an individual yield and loss basis,
			 supplemented with coverage based on an area yield and loss basis, not later
			 than for the 2014 crop year.
			4.Permanent
			 enterprise unit subsidySection 508(e)(5) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(5)) is amended by striking subparagraph (A) and
			 inserting the following:
			
				(A)In
				generalThe Corporation may pay a portion of the premiums for
				plans or policies of insurance for which the insurable unit is defined on a
				whole farm or enterprise unit basis that is higher than would otherwise be paid
				in accordance with paragraph
				(2).
				.
		5.Enterprise units
			 for irrigated and nonirrigated cropsSection 508(e)(5) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(5)) is amended by adding at the end the
			 following:
			
				(D)Nonirrigated
				cropsBeginning with the 2014 crop year, the Corporation shall
				make available separate enterprise units for irrigated and nonirrigated
				acreages of crops in
				counties.
				.
		6.Data
			 collectionSection 508(g)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(g)(2)) is amended by adding at
			 the end the following:
			
				(E)Sources of
				yield dataTo determine yields under this paragraph, the
				Corporation—
					(i)shall use data
				collected by the Risk Management Agency or the National Agricultural Statistics
				Service, or both; or
					(ii)if sufficient
				county data is not available, may use other data considered appropriate by the
				Secretary.
					.
		7.Adjustment in
			 actual production history to establish insurable yieldsSection 508(g)(4)(B) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(4)(B)) is amended—
			(1)in the matter
			 preceding clause (i), by inserting for the 2013 crop year or any prior
			 crop year, or 70 percent of the applicable transitional yield for the 2014 or
			 any subsequent crop year, after transitional yield;
			 and
			(2)in clause (ii),
			 by striking 60 percent of the applicable transitional yield and
			 inserting the applicable percentage of the transitional yield described
			 in this subparagraph.
			8.Submission and
			 review of policiesSection
			 508(h)(1) of the Federal Crop Insurance Act (7 U.S.C. 1508(h)(1)) is
			 amended—
			(1)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and indenting appropriately;
			(2)by striking (1)
			 In general.—In
			 addition and inserting the following:
				
					(1)Submission and
				review of policies
						(A)SubmissionsIn
				addition
						;
				and
			(3)by adding at the
			 end the following:
				
					(B)ReviewThe
				Corporation shall review any policy developed under section 522(c) or any pilot
				program developed under section 523 and submit the policy or program to the
				Board under this subsection if the Corporation, at the sole discretion of the
				Corporation, finds that the policy or program—
						(i)will likely
				result in a viable and marketable policy consistent with this
				subsection;
						(ii)would provide
				crop insurance coverage in a significantly improved form; and
						(iii)adequately
				protects the interests of
				producers.
						.
			9.Board review and
			 approvalSection 508(h) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(h)) is amended by striking paragraph
			 (3) and inserting the following:
			
				(3)Review and
				approval by the boardA policy, plan of insurance, or other
				material submitted to the Board under this subsection shall be reviewed by the
				Board and shall be approved by the Board for reinsurance and for sale by
				approved insurance providers to producers at actuarially appropriate rates and
				under appropriate terms and conditions if the Board, in the sole discretion of
				the Board, determines that—
					(A)the interests of
				producers are adequately protected;
					(B)the rates of
				premium and price election methodology are actuarially appropriate;
					(C)the terms and
				conditions for the proposed policy or plan of insurance are appropriate and
				would not unfairly discriminate among producers;
					(D)the proposed
				policy or plan of insurance will, at the sole discretion of the Board—
						(i)likely result in
				a viable and marketable policy that can reasonably attain levels of
				participation similar to other like policies or plans of insurance;
						(ii)provide crop
				insurance coverage in a significantly improved form or in a manner that
				addresses a recognized flaw or problem in an existing policy; or
						(iii)provide a new
				kind of coverage for a commodity that previously had no available crop
				insurance, or has demonstrated a low level of participation under existing
				coverage;
						(E)the proposed
				policy or plan of insurance will, at the sole discretion of the Board, not have
				a significant adverse impact on the crop insurance delivery system; and
					(F)the proposed
				policy or plan of insurance meets such other requirements as are determined
				appropriate by the
				Board.
					.
		10.Budget
			 limitations on renegotiation of the standard reinsurance
			 agreementSection 508(k)(8) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)) is amended by adding at
			 the end the following:
			
				(F)Budget
					(i)In
				generalThe Board shall ensure that any Standard Reinsurance
				Agreement negotiated under subparagraph (A)(ii), as compared to the previous
				Standard Reinsurance Agreement—
						(I)to the maximum
				extent practicable, shall be budget neutral; and
						(II)in no event, may
				significantly depart from budget neutrality.
						(ii)Use of
				savingsTo the extent that any budget savings is realized in the
				renegotiation of a Standard Reinsurance Agreement under subparagraph (A)(ii),
				and the savings are determined not to be a significant departure from budget
				neutrality under clause (i), the savings shall be used for programs
				administered or managed by the Risk Management
				Agency.
					.
		11.Stacked income
			 protection plan for producers of upland cotton
			(a)Availability of
			 stacked income protection planThe Federal Crop Insurance Act is amended
			 by inserting after section 508A (7 U.S.C. 1508a) the following:
				
					508B.Stacked income
				protection plan for producers of upland cotton
						(a)AvailabilityBeginning
				not later than the 2014 crop of upland cotton, if practicable, the Corporation
				shall make available to producers of maximum eligible acres of upland cotton an
				additional policy (to be known as the Stacked Income Protection
				Plan), which shall provide coverage consistent with the Group Risk
				Income Protection Plan (and the associated Harvest Revenue Option Endorsement)
				offered by the Corporation for the 2012 crop year.
						(b)Required
				termsThe Corporation may modify the Stacked Income Protection
				Plan on a program-wide basis, except that the Stacked Income Protection Plan
				shall comply with the following requirements:
							(1)(A)Provide coverage for
				revenue loss of not more than 30 percent of expected county revenue, specified
				in increments of 5 percent.
								(B)The deductible is the minimum percent
				of revenue loss at which indemnities are triggered under the plan, not to be
				less than 10 percent of the expected county revenue.
								(C)Once the deductible is met, any losses
				in excess of the deductible will be paid up to the coverage selected by the
				producer.
								(2)Be offered to
				producers of upland cotton in all counties with upland cotton
				production—
								(A)at a county-wide
				level to the fullest extent practicable; or
								(B)in counties that
				lack sufficient data, on the basis of such larger geographical area as the
				Corporation determines to provide sufficient data for purposes of providing the
				coverage.
								(3)Be purchased in
				addition to any other individual or area coverage in effect on the producer’s
				acreage or as a stand-alone policy, except that if a producer has an individual
				or area coverage for the same acreage, the maximum coverage available under the
				Stacked Income Protection Plan shall not exceed the deductible for the
				individual or area coverage.
							(4)Establish
				coverage based on—
								(A)an expected price
				that is the expected price established under existing Group Risk Income
				Protection or area-wide policy offered by the Corporation for the applicable
				county (or area) and crop year; and
								(B)an expected
				county yield that is the higher of—
									(i)the expected
				county yield established for the existing area-wide plans offered by the
				Corporation for the applicable county (or area) and crop year (or, in
				geographic areas where area-wide plans are not offered, an expected yield
				determined in a manner consistent with those of area-wide plans); or
									(ii)(I)the average of the
				applicable yield data for the county (or area) for the most recent 5 years,
				excluding the highest and lowest observations, from the Risk Management Agency
				or the National Agricultural Statistics, or both; or
										(II)if sufficient county data is not
				available, such other data considered appropriate by the Secretary.
										(5)Use a multiplier
				factor to establish maximum protection per acre (referred to as a
				protection factor) of not more than 120 percent.
							(6)(A)Pay an indemnity based
				on the amount that the expected county revenue exceeds the actual county
				revenue, as applied to the individual coverage of the producer.
								(B)Indemnities under the Stacked Income
				Protection Plan shall not include or overlap the amount of the deductible
				selected under paragraph (1).
								(7)To the maximum
				extent practicable, in all counties for which data are available, establish
				separate coverage for irrigated and nonirrigated practices.
							(8)Notwithstanding
				section 508(d), include a premium that—
								(A)is sufficient to
				cover anticipated losses and a reasonable reserve; and
								(B)includes an
				amount for operating and administrative expenses established in accordance with
				section 508(k)(4)(F).
								(c)Relation to
				other coverages
							(1)In
				generalExcept as provided in paragraph (2), the Stacked Income
				Protection Plan is in addition to all other coverages available to producers of
				upland cotton.
							(2)LimitationAcreage
				of upland cotton insured under the supplemental coverage option described in
				section 508(c)(4)(C) shall not be eligible for the Stacked Income Protection
				Plan.
							(d)Payment of
				portion of premium by corporationSubject to section 508(e)(4),
				the amount of premium paid by the Corporation for all qualifying coverage
				levels of the Stacked Income Protection Plan shall be—
							(1)80 percent of the
				amount of the premium established under subsection (b)(8)(A) for the coverage
				level selected; and
							(2)the amount
				determined under subsection (b)(8)(B) to cover administrative and operating
				expenses.
							.
			(b)Conforming
			 amendmentSection 508(k)(4)(F) of the Federal Crop Insurance Act
			 (7 U.S.C. 1508(k)(4)(F)) (as amended by section 3(d)) is amended by inserting
			 or under section 508B after subsection
			 (c)(4)(C).
			12.Authority to
			 correct errorsSection 515(c)
			 of the Federal Crop Insurance Act (7 U.S.C. 1515(c)) is amended—
			(1)in the first
			 sentence, by striking The Secretary and inserting the
			 following:
				
					(1)In
				generalThe Secretary
					;
				
			(2)in the second
			 sentence, by striking Beginning with and inserting the
			 following:
				
					(2)FrequencyBeginning
				with
					;
				and
			(3)by adding at the
			 end the following:
				
					(3)Corrections
						(A)In
				generalThe Corporation shall establish procedures that allow an
				agent and approved insurance provider within a reasonable amount of time
				following the applicable sales closing date to correct information regarding
				the entity name, social security number, tax identification number, or such
				other eligibility information as determined by the Corporation that is provided
				by a producer for the purpose of obtaining coverage under any policy or plan of
				insurance made available under this subtitle to ensure that the eligibility
				information is consistent with the information reported by the producer to the
				Farm Service Agency.
						(B)LimitationIn
				accordance with the procedures of the Corporation, procedures under
				subparagraph (A) may include any subsequent correction to the eligibility
				information described in that subparagraph made by the Farm Service Agency if
				the corrections do not allow the producer—
							(i)to obtain a
				disproportionate benefit under the crop insurance program or any related
				program of the Department of Agriculture;
							(ii)to avoid
				ineligibility requirements for insurance; or
							(iii)to avoid an
				obligation or requirement under any Federal or State
				law.
							.
			13.ImplementationSection 515 of the Federal Crop Insurance
			 Act (7 U.S.C. 1515) is amended—
			(1)in subsection (j), by striking paragraph
			 (1) and inserting the following:
				
					(1)Systems
				maintenance and upgrades
						(A)In
				generalThe Secretary shall maintain and upgrade the information
				management systems of the Corporation used in the administration and
				enforcement of this subtitle.
						(B)Requirement
							(i)In
				generalIn maintaining and upgrading the systems, the Secretary
				shall ensure that new hardware and software are compatible with the hardware
				and software used by other agencies of the Department to maximize data sharing
				and promote the purposes of this section.
							(ii)Acreage report
				streamlining initiative projectAs soon as practicable, the
				Secretary shall develop and implement an acreage report streamlining initiative
				project to allow producers to report acreage and other information directly to
				the Department.
							;
				and
			(2)in subsection
			 (k), by striking paragraph (1) and inserting the following:
				
					(1)Information
				technology
						(A)In
				generalFor purposes of subsection (j)(1), the Corporation may
				use, from amounts made available from the insurance fund established under
				section 516(c), not more than—
							(i)(I)for fiscal year 2014,
				$25,000,000; and
								(II)for each of
				fiscal years 2015 through 2018, $10,000,000; or
								(ii)if the Acreage
				Crop Reporting Streamlining Initiative (ACRSI) project is substantially
				completed by September 30, 2014, not more than $15,000,000 for each of fiscal
				years 2015 through 2018.
							(B)NotificationNot
				later than July 1, 2014, the Secretary shall notify the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate on the status of the substantial
				completion of the Acreage Crop Reporting Streamlining Initiative (ACRSI)
				project.
						.
			14.Research and
			 development
			(a)In
			 generalSection 522(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(c)) is amended—
				(1)in the subsection
			 heading, by striking Contracting;
				(2)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking may enter into
			 contracts to carry out research and development to and inserting
			 may conduct activities or enter into contracts to carry out research and
			 development to maintain or improve existing policies or develop new policies
			 to;
				(3)in paragraph
			 (2)(A), by inserting conduct research and development or after
			 The Corporation may;
				(4)in paragraph (5),
			 by inserting after expert review in accordance with section 505(e) and
			 procedures of the Board after approved by the Board;
			 and
				(5)in paragraph (6),
			 by striking a pasture, range, and forage program and inserting
			 policies that increase participation by producers of underserved
			 agricultural commodities, including sweet sorghum, sorghum for biomass,
			 specialty crops, sugarcane, and dedicated energy crops.
				(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 (A) Authority.— and inserting (A)
			 Conducting and contracting for
			 research and development.—;
					(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
					(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
					(2)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking to provide either
			 reimbursement payments or contract payments; and
				(3)by striking
			 paragraph (4).
				15.Biomass and
			 sweet sorghum energy crop insurance policiesSection 522(c) of the Federal Crop Insurance
			 Act of 1938 (7 U.S.C. 1522(c)) is amended by adding at the end the
			 following:
			
				(18)Biomass and
				sweet sorghum energy crop insurance policies
					(A)AuthorityThe
				Corporation shall offer to enter into 1 or more contracts with qualified
				entities to carry out research and development regarding—
						(i)a
				policy to insure biomass sorghum that is grown expressly for the purpose of
				producing a feedstock for renewable biofuel, renewable electricity, or biobased
				products; and
						(ii)a policy to
				insure sweet sorghum that is grown for a purpose described in clause
				(i).
						(B)Research and
				developmentResearch and development with respect to each of the
				policies required in subparagraph (A) shall evaluate the effectiveness of risk
				management tools for the production of biomass sorghum or sweet sorghum,
				including policies and plans of insurance that—
						(i)are based on
				market prices and yields;
						(ii)to the extent
				that insufficient data exist to develop a policy based on market prices and
				yields, are based on the use of weather indices, including, at a minimum,
				excessive or inadequate rainfall, to protect the interests of crop producers;
				and
						(iii)provide
				protection for production or revenue losses, or
				both.
						.
		16.Pilot
			 programsSection 523(a) of the
			 Federal Crop Insurance Act (7 U.S.C. 1523(a)) is amended—
			(1)in paragraph (1),
			 by inserting , at the sole discretion of the Corporation, after
			 may; and
			(2)by striking
			 paragraph (5).
			17.Technical
			 amendmentsSection 508(b) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(b)) is amended—
			(1)by striking paragraph (7); and
			(2)by redesignating
			 paragraphs (8) through (11) as paragraphs (7) through (10),
			 respectively.
			18.Repeal of
			 direct payments
			(a)RepealSections
			 1103 and 1303 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713,
			 8753) are repealed.
			(b)Continued
			 application for 2013 crop yearSections 1103 and 1303 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753), as in effect
			 on the day before the date of enactment of this Act, shall continue to apply
			 through the 2013 crop year with respect to all covered commodities (as defined
			 in section 1001 of that Act (7 U.S.C. 8702)) (except pulse crops) and peanuts
			 on a farm.
			
